DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 12/08/2020 for 16/261650. Claims 1, 4-11, and 14-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2020 has been entered.

Response to Arguments
In response to Applicant’s amendments, the objection of claims 1, 11, and 20 have been withdrawn.
Applicant’s arguments, see pg. 9, para 3-7, with respect to claim 1 have been fully considered and are not persuasive. 
Applicant argues that the cited references, alone or in combination, do not teach “wherein the evaluation result screen includes the number of abnormalities inside the pie chart, and a display size of the number of abnormalities is larger as the number of abnormalities is larger” [pg. 9, para 3-7]. Examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the Office Action cites the display output including a fraction for a number of detective chips [Fig. 40, para 0147-0148] as disclosed by Ishikawa to teach “wherein the evaluation result screen includes the number…, and a display … of the number of abnormalities” and the pie chart display object including the attribute value and an increase in the display object size with the attribute value as display object attribute increases [Figs. 5, 14, para 0053-0055, 0085-0086] as disclosed by Yang to teach “[a] number … inside the pie chart, and a display size of the number … is larger as the number … is larger”. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the chart, the number, and changing a display of the chart and the number as disclosed by Ishikawa with the pie chart, the number inside of the pie chart, and changing a display of the pie chart and the number as disclosed by Yang with a reasonable expectation of success to teach the above limitation of claim 1.
In response to applicant's argument that the claim allows a user to “easily grasp status of the plurality of processing units included in the substrate processing apparatus and easily recognize the processing unit having high urgency in the plurality of processing units” [pg. 9, para 7], the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the Office Action cites the motivation as discussed in Yang of modifying the display of data for the purpose of allowing changed attributes to be visually recognized with ease and allowing clear user understanding of displayed information [para 0057, 0060].
Claim 1 remains rejected over Ishikawa in view of Yang.
Applicant’s arguments with respect to claims 7 and 17 have been fully considered and are not persuasive.
Applicant argues that the cited references, alone or in combination, do not teach “display positions corresponding to the processing units are gathered for each group” [pg. 10, para 1]. Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., where “different processing is performed on the substrates for each group” [pg. 10, para 1]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim limitation recites “display positions corresponding to the processing units are gathered for each group”. Ishikawa teaches displaying a fraction for each group of lot wafers on a screen [Fig. 40, para 0147-0149]. Therefore, Ishikawa teaches "display positions corresponding to the processing units are gathered for each group" when the polygons are displayed at positions within the ordinate and abscissa axes corresponding to the fraction for each group.
Claims 7 and 17 remain rejected over Ishikawa in view of Yang.
Claims 11 and 20 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 4-10 and 14-19 remain rejected at least based on their dependence from independent claims 1 and 11.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6-11, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 20010001015 A1) in view of Yang et al. (US 20200184692 A1).

As to claim 1, Ishikawa discloses a data processing method for processing time series data obtained from sensors in a substrate processing apparatus having a plurality of processing units [para 0125-0128, machine receives lot data, note data are obtained at specific times by sensing section (read: sensors) and semiconductor lots contain multiple wafers (para 0079)], the method comprising:
obtaining, with a computer, an evaluation value of the time series data by comparing the time series data with reference data [para 0125-0126, system (read: computer) determines number of defects by analyzing lot wafer data against known defect visuals (also see defects at para 0127-0128)];
displaying with a computer monitor an evaluation result screen [Fig. 40, para 0147-0149, CRT displays analysis output (also see display at para 0154-0156)] including, for each processing unit, a … chart showing a ratio of a number of abnormalities to a number of processed substrates [Fig. 40, para 0147-0149, output includes graphical polygons (read: chart, note broadest reasonable interpretation of chart includes any graphical representation of data) representing a fraction of a number of defects out of total number of inspected chips for each wafer (read: processing unit), note chips are processed in a substrate manufacturing line (see manufacturing at para 0079)], the number of abnormalities being a number of abnormal substrates, wherein an abnormal substrate is determined when an evaluation value of a substrate exceeds a [para 0125-0128, number of defects (read: abnormalities) reflect defective chips (read: abnormal substrate), where a chip is considered defective if it includes any number of defects which would exceed a value of no defects], and
changing, with the computer, a display … of the … chart based on the number of abnormalities [Fig. 40, para 0147-0149, display polygons at coordinates within output based on number of defective chips], wherein the evaluation result screen includes the number of abnormalities [para 0147-0148, display output displays chip fraction which includes the number of defective chips], wherein
the evaluation result screen includes the number of abnormalities… [para 0147-0148, display output displays chip fraction including the number of defective chips], and
a display … of the number of abnormalities [Fig. 40, para 0147-0149, display wafer fraction within output coordinate system based on fraction value].
However, Ishikawa does not specifically disclose wherein the chart is a pie chart; changing a display size of the pie chart based on the number; the number … inside the pie chart; and a display size of the number … is larger as the number… is larger.
Yang discloses:
wherein [a] chart is a pie chart [Figs. 5, 14, para 0057, 0086-0088, pie chart];
changing a display size of the pie chart based on [a] number [Fig. 5, para 0053-0055, 0085, chart display object has variable size in accordance with object attribute value];
the number … inside the pie chart [Fig. 14, para 0086, chart object includes attribute value]; and
a display size of the number … is larger as the number… is larger [Figs. 5, 14, para 0053-0055, 0085, chart display object size increases as attribute value increases, where display of the chart object includes a display of the attribute value].

One of ordinary skill in the art would be motivated to modify Ishikawa as described above to allow changed attributes to be visually recognized with ease and allow clear user understanding of displayed information [Yang, para 0057, 0060].

As to claim 6, Ishikawa discloses the data processing method according to claim 1, further comprising
selecting an evaluation value with respect to a substrate [para 0147-0148, station calculates defective chip fraction for inspected wafer, note a wafer is a product obtained from a semiconductor manufacturing line (para 0078-0079)] satisfying a given condition from evaluation values [para 0147-0148, fraction includes chip numbers on each wafer determined as defective (para 0128-0131)],
wherein the evaluation result screen is displayed based on the selected evaluation value [Fig. 40, para 0148-0149, display fraction indicating number of defective chips for inspected wafer].

As to claim 7, Ishikawa discloses the data processing method according to claim 6, wherein
the evaluation value with respect to the substrate on which different processing is performed for each group of the processing units is selected [para 0149-0151, station calculates defective chip fraction for each wafer in selected lot (see lot at para 0147)], and
the evaluation result screen is displayed based on the evaluation value with respect to the substrate on which different processing is performed for each group of the processing units, so that display positions corresponding to the  [Fig. 40, para 0148-0149, display multiple fractions indicating number of defective chips for each inspected wafer, where each wafer lot is indicated on a position on the screen].

As to claim 8, Ishikawa discloses the data processing method according to claim 1, wherein the evaluation result screen, a screen including the evaluation value [Fig. 40, para 0147-0149, display analysis output includes chip fraction indicating number of defective chips (also para 0154-0156)], and a screen including a graph of the time series data are displayed hierarchically [Fig. 40, para 0148-0149, output display indicates chip fraction determined for each lot as connected polygons based on determined defective chip fraction along axes (para 0147), note broadest reasonable interpretation of hierarchically includes being arranged within an ordered system].

As to claim 9, Ishikawa discloses the data processing method according to claim 1, wherein a summary screen based on the evaluation value [para 0147-0148, output display includes chip fraction indicating number of chips that have been determined to be defective, note broadest reasonable of summary includes any description of a subject] and an evaluation value obtained in another data processing device is displayed [para 0125-0127, defects analysis station may display defect data calculated by inspection data analysis system].

As to claim 10, Ishikawa discloses the data processing method according to claim 1.
However, Ishikawa does not specifically disclose wherein the reference data is another time series data.
Yang discloses wherein the reference data is another time series data [Fig. 8, para 0067-0070, compare lot value to previous lot value].
Ishikawa and Yang are analogous art to the claimed invention because they are from a similar field of endeavor of information visualization systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparison as disclosed by Ishikawa with 
One of ordinary skill in the art would be motivated to modify Ishikawa as described above to allow changed attributes to be visually recognized with ease and allow clear user understanding of displayed information [Yang, para 0057, 0060].

As to claim 11, Ishikawa and Yang, combined at least for the reasons above, Ishikawa discloses a data processing device for processing time series data obtained from sensors in a substrate processing apparatus having a plurality of processing units [para 0125-0128, machine receives lot data, note semiconductor lots contain multiple wafers (para 0079) and data are obtained at specific time by sensing section (read: sensors)], the device comprising: a computer and a computer monitor that is operatively connected to the computer [para 0125-0126, 0147-0149, analysis system includes CRT] to perform limitations substantially similar to those recited in claim 1, and is rejected under similar rationale.

As to claims 16-19, Ishikawa and Yang, combined at least for the reasons above, disclose the data processing device according to claim 11 comprising limitations substantially similar to those recited in claims 6-9, respectively, and are rejected under similar rationale.

As to claim 20, Ishikawa and Yang, combined at least for the reasons above, Ishikawa discloses a computer-readable recording medium having recorded thereon a data processing program for processing time series data obtained from sensors in a substrate processing apparatus including a plurality of processing units [para 0125-0128, memory receives lot data, note semiconductor lots contain multiple wafers (para 0079) and data are obtained at specific time], the data processing program causing a computer to execute a method by a CPU using a memory [para 0125-0126, machine for analyzing lot data, note machine includes processing unit and memory], the method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Yang as applied to claims 1 and 10 above, and further in view of Coates et al. (US 20130318236 A1).

As to claim 4, Ishikawa discloses the data processing method according to claim 1, wherein the evaluation result screen further includes, for each processing unit, … a trend of increase and decrease of the number of abnormalities [Fig. 40, para 0147-0149, output display includes trends of defective chip fraction for each wafer, note each wafer value is connected to adjacent wafer values and that broadest reasonable interpretation of trend includes any development with respect to a situation].
However, Ishikawa and Yang do not specifically disclose an arrow showing a trend.
Coates discloses an arrow showing a trend [Fig. 6B, para 0055, difference indicator indicates change in metric over time, note indicator includes arrow].
Ishikawa, Yang, and Coates are analogous art to the claimed invention because they are from a similar field of endeavor of information visualization systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the trend as disclosed by Ishikawa and Yang with the arrow showing the trend as disclosed by Coates with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ishikawa and Yang as described above to provide at-a-glance views of system information to more quickly understand and compare displayed data [Coates, para 0022].

As to claim 14, Ishikawa, Yang, and Coates, combined at least for the reasons above, disclose the data processing device according to claim 11 comprising limitations substantially similar to those recited in claim 4 and is rejected under similar rationale.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Yang as applied to claims 1 and 10 above, and further in view of Sutton (US 20030079162 A1).

As to claim 5, Ishikawa discloses the processing method according to claim 1, wherein the evaluation result screen further includes
a mark [Fig. 40, para 0148-0149, display polygon], and
an expression of the … mark changes depending on a number of substrates of which evaluation value is abnormal [Fig. 40, para 0148-0149, display wafer fraction value within output coordinate system, note fraction value includes fraction of defective chips] and on which processing is completed after a confirmation by a user [para 0147-0149, display lot analysis output after user specifies output parameter].
However, Ishikawa and Yang do not specifically disclose wherein the mark is a face mark.
Sutton discloses wherein the mark is a face mark [Fig. 3, para 0035, procedure icons, note icons include smiling, surprised, and sad].
Ishikawa, Yang, and Sutton are analogous art to the claimed invention because they are from a similar field of endeavor of information visualization systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mark as disclosed by Ishikawa and Yang with the face mark as disclosed by Sutton with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Ishikawa and Yang as described above to provide information in a single glance to more quickly understand and compare displayed data [Sutton, para 0010].

As to claim 15, Ishikawa, Yang, and Sutton, combined at least for the reasons above, disclose the data processing device according to claim 11 comprising limitations substantially similar to those recited in claim 5 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145